 


110 HRES 352 EH: Supporting the goals and ideals of National Public Works Week.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 352 
In the House of Representatives, U. S.,

May 15, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Public Works Week. 
 
 
Whereas public works infrastructure, facilities, and services play a pivotal role in the health, safety, and well-being of the people of the United States; 
Whereas public works infrastructure, facilities, and services could not be provided without the skill and dedication of public works professionals, including engineers and administrators, representing State and local governments throughout the United States; 
Whereas public works professionals design, build, operate, maintain, and protect the transportation systems, water supply infrastructure, sewage and refuse disposal systems, public buildings, and other structures and facilities that are vital to the citizens, communities, and commerce of the United States; 
Whereas the Department of Transportation estimates that every $1,000,000,000 invested in the Nation’s highway system creates 47,000 jobs, and every $1 invested in the Nation’s highway system generates more than six times that amount in economic activity; 
Whereas every $1 invested in public transportation generates as much as $6 in economic returns to the Nation’s economy; 
Whereas the capital asset program of the General Services Administration is authorized annually to provide Federal employees with necessary office space, courts of law, and other special purpose facilities; 
Whereas since 1972 the Nation has invested more than $250,000,000,000 in wastewater infrastructure facilities to establish a system that includes 16,000 publicly owned wastewater treatment plants, 100,000 major pumping stations, 600,000 miles of sanitary sewers, and 200,000 miles of storm sewers; 
Whereas the Pipelines and Hazardous Materials Safety Administration is charged with the safe and secure movement of almost 1,000,000 daily shipments of hazardous materials by all modes of transportation and oversees the safety and security of 2,200,000 miles of gas and hazardous liquid pipelines, which account for 64 percent of the energy commodities consumed in the United States; 
Whereas the National Railroad Passenger Corporation annually provides more than 25,000,000 people with intercity rail service; 
Whereas over the next 5 years, 8 airfield projects, including 5 runways, 2 runway extensions, and 1 airfield reconfiguration, will be commissioned providing some of the busiest airports in the Nation with the potential to accommodate more than 400,000 additional annual operations, while decreasing the average delay per operation at these airports by approximately 2 minutes; 
Whereas in the report of the Department of Transportation entitled “2006 Status of the Nation’s Highways, Bridges, and Transit: Conditions & Performance”, the Department confirms that investment in the Nation’s highway, bridge, and transit infrastructure has not kept up with growing demands on the system; 
Whereas in that report, the Department of Transportation found that to maintain highway, bridge, and transit networks, governments at all levels would need to invest $94,600,000,000 per year for each of the next 20 years, and to improve highway, bridge, and transit networks that level of investment would need to increase to $153,700,000,000 per year; and 
Whereas public works professionals are observing National Public Works Week from May 20 through 26, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Public Works Week; 
(2)recognizes and celebrates the important contributions that public works professionals make every day to improve the public infrastructure of the United States and the communities that those professionals serve; and 
(3)urges citizens and communities throughout the United States to join with representatives of the Federal Government in activities and ceremonies that are designed to pay tribute to the public works professionals of the Nation and to recognize the substantial contributions that public works professionals make to the Nation. 
 
Lorraine C. Miller,Clerk.
